Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s preliminary amendment filed on October 1, 2019 is acknowledged. Claim 10, 21 and 26 have been amended. Claims 6-9, 17-20, 23-25 and 34-72 have been canceled. Claims 1-5, 10-16, 21-22 and 26-33 are currently pending and under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 20, 2021 and December 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Claim Objections
3.	Claims 1, 26-27 and 29 are objected to because of the following informalities:  
As it pertains to claim 1, Mycobacterium leprae should be italicized. 
As it pertains to claim 26, the recitation of ‘composition of of claims 1’ should recite ‘ composition of claim 1 ( marked up as ‘composition of 
As it pertains to claims 27 and 29, said claim recite acronyms, which on first sight should be accompanied by its meaning. For example, amino alkyl glucosaminide 4-phosphates (AGPs) or glucopyranosyl lipid A (GLA).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 33 recites the limitation "wherein the GLA" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-5, 10 and 11 1-5, 10-16, 21-22 and 26-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a composition comprising at least two Mycobacterium leprae ( M. leprae) antigens selected from the group consisting of ML2028, ML2055, and ML2380, which are directed to natural products (i.e. natural phenomena). This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as set forth below:
The instant claims are drawn to compositions comprising naturally occurring M. leprae antigens. Therefore, although the product claims are directed to a statutory category, they are also directed to a judicial exception (i.e. nature-based products: M. leprae antigens), as evidenced by the instant specification where it teaches at paragraph 0060 that in some embodiments, a M. leprae antigen described herein includes ML2028, ML2055, ML2380, and ML2531. Said antigens include any naturally occurring variants.  
	Moreover, the additional elements of an immunostimulant in the claimed composition is not sufficient to amount to significantly more than the judicial exception because there is no indication that these mixtures change any structural or functional features of the judicial exception; thus, all components function as they would individually.  Further, a mere mixture or aggregation of products, natural or not, does not structurally and/or functionally change the nature-based product from what exists in the environment and that in order to be eligible, every embodiment within the broadest reasonable interpretation of the claim must be eligible.  
If Applicant chooses to amend the instant claims, the Examiner recommends that Applicant consider the SCOTUS ruling that the additional steps/elements should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps/elements, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps/elements, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are consequently rejected as ineligible subject matter under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Smith et al., US 6,583,266 B1; Published 6/24/03.
Independent claim 1 is drawn to a composition comprising at least two Mycobacterium leprae ( M. leprae) antigens selected from the group consisting of ML2028, ML2055, and ML2380, or at least two M. leprae antigens each having at least 90% amino acid sequence identity to ML2028, ML2055, or ML2380. 
Smith et al. disclose an invention which features proteins derived from Mycobacterium leprae. Said proteins have applications in therapeutics (see abstract). Smith discloses that their proteins are ML2028 and ML2055, which are 100% identical to the claimed SEQ ID NOs: 2, 4 and 6 (see attached SCORE result; meeting the limitation of claims 1-4).

SEQ ID NO: 2

    PNG
    media_image1.png
    431
    436
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    358
    466
    media_image2.png
    Greyscale

SEQ ID NO: 4:

    PNG
    media_image3.png
    311
    474
    media_image3.png
    Greyscale

SEQ ID NO: 6

    PNG
    media_image4.png
    305
    472
    media_image4.png
    Greyscale

Moreover, Smith et al. disclose that the Mycobacterium leprae can be expressed as fusion proteins (see column 46, lines 2-3; meeting the limitation of claims 12-15). Smith discloses vaccines and multivalent vaccines prepared from one or more of said sequenced immunogenic peptide (see paragraph 47, lines 54-59). Lastly, Smith discloses that the vaccines comprise active immunogenic ingredients which are often mixed with excipients that are pharmaceutically acceptable and compatible with the active agreement. The vaccine may contain minor amounts of auxiliary substances and adjuvants which enhance the effectiveness of the vaccine (see column 48, lines 2-13). 
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
7.	Claims 1, 5, 10-11, 16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 6,583,266 B1; Published 6/24/03 as applied to claims 1-4 and 12-15 above, and further in view of Cole, US 7,538,206 B2 (equivalent to WO200274903).
Independent claim 1 is drawn to a composition comprising at least two Mycobacterium leprae ( M. leprae) antigens selected from the group consisting of ML2028, ML2055, and ML2380, or at least two M. leprae antigens each having at least 90% amino acid sequence identity to ML2028, ML2055, or ML2380. 
Smith et al. teach the limitations as recited supra.
Smith does not specifically teach that their antigen is ML2380 comprising SEQ ID NO: 8, as recited in claims 1, 5, 16 and 21. Nor does it specifically teach that their antigen comprises ML2531 comprising SEQ ID NO: 10, as recited in claims 10-11 and 22. 
Cole teaches a selection of proteins carrying at least an essential function for the survival or the virulence of mycobacterium species by a comparative genomic analysis of the sequence of the genome of M. tuberculosis aligned on the genome sequence of M. leprae (see abstract).  Cole teaches that the polypeptides of the invention can be also employed to raise neutralizing antibodies that either inactivate the mycobacteria, reduce the viability of a mycobacterium in vivo, or inhibit or prevent bacterial replication (see column 6, lines 56-59). 
Cole teaches proteins comprising ML2380 and ML2531, which are 100% identical to the claimed SEQ ID NOs: 8 and 10 (see attached SCORE result; meeting the limitation of claims 1, 5, 10-11, 16 and 21-22).
SEQ ID NO: 8

    PNG
    media_image5.png
    276
    458
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    202
    468
    media_image6.png
    Greyscale

SEQ ID NO: 10

    PNG
    media_image7.png
    152
    468
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the presently claimed invention to employ ML2380 comprising the sequence of SEQ ID NO: 8 and further comprise ML2531, which comprises the sequence of SEQ ID NO: 10 as suggested by Cole with a reasonable expectation of success. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980). The skilled artisan would have had a reasonable expectation of success because each of the documents teach compositions comprising Mycobacterium leprae antigens. Lastly, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  Accordingly, the subject matter of claims 1, 5, 10-11, 16 and 21-22 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

8.	Claims 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 6,583,266 B1; Published 6/24/03 as applied to claims 1-4 and 12-15 above, and further in view of Desbien et al., Eur. J. Immunol., 2015; 45:407-417.
	Claim 26 is drawn to the composition of claim 1 or claim 12 further comprising an immunostimulant.
Smith et al. teach an invention which features proteins derived from Mycobacterium leprae. Said proteins have applications in therapeutics (see abstract). Smith teaches that their proteins are ML2028 and ML2055, which are 100% identical to the claimed SEQ ID NOs: 2, 4 and 6 (see attached SCORE result; meeting the limitation of claims 1-4).


Please proceed to the next page



SEQ ID NO: 2

    PNG
    media_image1.png
    431
    436
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    358
    466
    media_image2.png
    Greyscale

SEQ ID NO: 4:

    PNG
    media_image3.png
    311
    474
    media_image3.png
    Greyscale

SEQ ID NO: 6

    PNG
    media_image4.png
    305
    472
    media_image4.png
    Greyscale

Moreover, Smith et al. teach that the Mycobacterium leprae can be expressed as fusion proteins (see column 46, lines 2-3; meeting the limitation of claims 12-15). Smith teaches vaccines and multivalent vaccines prepared from one or more of said sequenced immunogenic peptide (see paragraph 47, lines 54-59). Lastly, Smith teaches that the vaccines comprise active immunogenic ingredients which are often mixed with excipients that are pharmaceutically acceptable and compatible with the active agreement. The vaccine may contain minor amounts of auxiliary substances and adjuvants which enhance the effectiveness of the vaccine (see column 48, lines 2-13). 
	Smith does not specifically teach that their vaccine composition further comprises an immunostimulant.
Desbien et al. teach that synthetic TLR4 agonist (meeting limitation of claims 26-28) glucopyranosyl lipid adjuvant (GLA) (meeting the limitation of claim 29-32) is a potent Th1-response-inducing adjuvant when formulated in a squalene oil-in-water emulsion(SE) (see abstract; meets the limitation of claim 33). Adjuvants that engage multiple TLR receptors during immunization produce qualitatively and quantitatively enhanced responses (see page 412). Moreover, Desbien reports that GLA is a synthetic TLR4 agonist whose adjuvant activity is greatly enhanced when formulated as a squalene emulsion. The data implicate that the engagement of the inflammasome by GLA-SE contributes to its superior adjuvant activity. The innate response to GLA-SE and the subsequent adaptive immunity were compromised in the absence of caspase-1/11 or the IL-18 receptor, implicating the inflammasome in the response to immunization with GLA-SE. Interestingly, the early response to adjuvant was not dependent on NLRP3, consistent with the reported activity of MF59 [45]. It is described, for the first time, the induction of IFN-γ producing, innate responding memory CD8+T cells, and IFN-γ-producing neutrophils as components of the response to immunization (see page 413). Lastly, in summary, the combination of GLA and squalene emulsion exhibited superior adjuvant activity relative to its components. This was correlated with unique induction of early IL-18, as well as caspase-1/11- and IL-18-dependent processes. Finally, it is described for the first time IFN-γ within memory CD8+T cells and neutrophils as features of the response to immunization. These results provide mechanistic insights for the potentiation of TLR4 activity by a squalene emulsion (see page 414). Lastly, Desbien et al., specifically teaches the GLA immunostimulant having the structure of claim 30 and 32 as evidenced by the accompanying STIC result.

    PNG
    media_image8.png
    251
    586
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    32
    505
    media_image9.png
    Greyscale



Please proceed to the next page



    PNG
    media_image10.png
    532
    615
    media_image10.png
    Greyscale

	The following are structures qualifying as GLA:



Please proceed to the next page


    PNG
    media_image11.png
    531
    495
    media_image11.png
    Greyscale

CAS Number:
CAS 1246298-63-4




Please proceed to the next page


    PNG
    media_image12.png
    305
    269
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    168
    712
    media_image13.png
    Greyscale

It would have been obvious before the effective filing date of the presently claimed invention to employ a GLA immunostimulant as suggested by Desbien et al. with a reasonable expectation of success. This modification may be viewed as the substitution of particular adjuvant which were known and suggested in the art for their potent Th1-response inducing adjuvant when formulated in a squalene oil-in-water emulsion. The skilled artisan would have been motivated to make this modification because Desbien suggests this particular genera of adjuvants engage multiple TLR receptors during immunization producing qualitatively and quantitatively enhanced responses. Additionally, the combination of GLA and squalene emulsion exhibits superior adjuvant activity relative to its components. The skilled artisan would have had a reasonable expectation of success for the production of an effective immunogenic composition.
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 	
Accordingly, the subject matter of claims 26-33 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        May 25, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645